DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02 June 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5-7, 9, 12-17, 19-21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Niimi et al. (US 6,503,627 B1, “Niimi”) in view of Ohno et al. (WO 2015/005210 A1, “Ohno”), Bae et al. (US 2015/0159044 A1, “Bae”), Youki et al. (US 2013/0271832 A1, “Youki”), and the evidence provided by PubChem (2-Ethylhexyl glycidyl ether) and Gelest (Lithium tetrakis(pentafluorophenyl)borate diethyl ether complex). It is noted that the disclosure of Ohno is based off a machine translation of the reference included with the Office action mailed 25 August 2021.
With respect to claims 1, 12-13, and 17, Niimi discloses an antistatic hard coat film 5 for displays comprising a transparent substrate film 1, a transparent conductive layer 2, and a hard coat 3 (Abstract and Fig. 1). The hard coat 3 is an anisotropic conductive hard coat (Col. 3, lines 1-4) and corresponds to the protective layer presently claimed since it provides excellent scratch resistance (Col. 4, lines 55-60). As can be seen in Fig. 1, the conductive layer 2 is on the substrate 1, and the protective layer 3 is on the conductive layer 2. Niimi discloses the conductive layer 2 is formed on the transparent film substrate 1 (Col. 3, lines 22-29) and the hard coat layer made from a reaction-curing resin, i.e. is cured to form a protective layer, and is coated on the conductive layer (Col. 4, lines 55-62). The transparent substrate is made from polyimide (Col. 3, lines 15-21). The conductive layer is made from a metal oxide (Col. 3, lines 22-27), i.e. a conductive oxide.

    PNG
    media_image1.png
    219
    409
    media_image1.png
    Greyscale

Niimi does not disclose wherein the protective layer comprises a cured product of a cation polymerizable compound and a cation initiator, wherein the cation polymerizable compound comprises an organosiloxane including an epoxy group at a terminal end, wherein the cation initiator comprises a cation and a resonance-stabilized counteranion represent by the claimed Chemical Formula 1, nor wherein the sheet resistance of the stacked structure is less than about 1011 ohms per square, nor wherein the sheet resistance of the stacked structure is about 1.1 to about 30 times the sheet resistance of the conductive layer, nor wherein the stacked structure satisfies a transmittance at 550 nm of greater than or equal to about 88% and a haze of less than or equal to about 1.0.
Ohno teaches a cationically polymerizable composition and a cured product obtained by curing the composition ([0001]); the composition has high water resistance after curing ([0005]). Ohno additionally teaches the cationically polymerizable composition is used in optical materials, optical elements, protective films, and display devices ([0059]). Ohno teaches the composition includes a cationically polymerizable compound and a cationic polymerization initiator ([0006]). The cationic polymerization initiator has the structure [A]r+[B]r- where A is a cation species and B is an anion species ([0029]). The anion [B]r- is a halide complex having the general structure [LXb]r- ([0032]), where L is a metal that is the central atom of the halide complex and is B and X is the halide ([0033]). Ohno further teaches the anion includes tetrakis(pentafluorophenyl)borate ([0034]); as evidenced by Gelest, the structure tetrakis(pentafluorophenyl)borate has the structure shown below. As can be seen from the structure, B is attached to four C6 aryl groups substituted with at least one halogen, and thus the anion corresponds to the resonance-stabilized counteranion of the cation initiator as presently claimed, where M is B and n is 4.

    PNG
    media_image2.png
    362
    424
    media_image2.png
    Greyscale

Niimi and Ohno are analogous inventions in the field of protective films.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the protective layer of Niimi to be made from the cured cationically polymerizable compound taught by Ohno in order to provide a protective layer with high water resistance (Ohno, [0005] and [0059]).
Niimi in view of Ohno does not disclose wherein the cation polymerizable compound comprises an organosiloxane including an epoxy group at a terminal end, nor wherein a sheet resistance of the stacked structure is less than about 1011 ohms per square, nor wherein the sheet resistance of the stacked structure is about 1.1 to about 30 times the sheet resistance of the conductive layer, nor wherein the stacked structure satisfies a transmittance at 550 nm of greater than or equal to about 88% and a haze of less than or equal to about 1.0.
Bae teaches a hard coating made from a cured material containing a siloxane resin component including an epoxy group; the hard coating is made by cationic polymerization and provides superior flexibility and high surface hardness (Abstract). The hard coating is made from a Component A which is a siloxane resin including an epoxy group, and a Component C which is a cationic polymerization initiator ([0009]). The hard coating is used with display devices ([0012]). The Component A has the structure R1SiO3/2 ([0044]) where R1 is an alicyclic epoxy group or an alkyl group having substituents, which include vinyl groups and/or epoxy groups ([0035-0036], [0044]). The Component A corresponds to the presently claimed organosiloxane including at least one of an epoxy group or a vinyl group at a terminal end. The composition can further include a Component B which includes an alicyclic epoxy group or a glycidyl group ([0032]), such as a variety of glycidyl ethers ([0051]).
Niimi in view of Ohno and Bae are analogous inventions in the field of hard coatings for display devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hard coating of Niimi in view of Ohno to contain the siloxane resin component having a terminal vinyl group and/or epoxy group taught by Bae in order to provide a hard coating having enhanced superior flexibility and surface hardness (Bae, Abstract).
Niimi in view of Ohno and Bae does not disclose wherein a sheet resistance of the stacked structure is less than about 1011 ohms per square, nor wherein the sheet resistance of the stacked structure is about 1.1 to about 30 times the sheet resistance of the conductive layer, nor wherein the stacked structure satisfies a transmittance at 550 nm of greater than or equal to about 88% and a haze of less than or equal to about 1.0.
Youki teaches an antistatic hard coat film having a surface resistivity, i.e. sheet resistance, of 1 × 1011 Ω/sq or less in order to effectively prevent the adhesion of dust ([0104]). Youki further teaches the hard coat film has a total light transmittance of 90% or more in order to provide good visibility ([0105]) and has a haze of less than 1% ([0106]).
Niimi in view of Ohno and Bae and Youki are analogous inventions in the field of antistatic hard coat films.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the article of Niimi in view of Ohno and Bae to have a sheet resistance of 1 × 1011 Ω/sq or less, have a total light transmittance of 90% or more, and have a haze of 1% or less as taught by Youki in order to effectively prevent the adhesion of dust and ensure good visibility (Youki, [0104-0105]). While there may be no explicit disclosure of the transmittance being measured at 550 nm, it would have been obvious to one of ordinary skill in the art to set the transmittance at any wavelength in the visible spectrum, including 550 nm, to be 90% or more in order to ensure good visibility when the article is used in an image display device (Youki, [0105]). Further, given that Niimi discloses the surface resistivity, i.e. sheet resistance, of the conductive layer is not more than 1012 Ω/sq (Niimi, Col. 4, lines 49-52), then when the sheet resistance of the conductive layer is 1010 Ω/sq and the sheet resistance of the article is 1 × 1011 Ω/sq in order to prevent the adhesion of dust, the sheet resistance of the article is 10 times the sheet resistance of the conductive layer.
With respect to claims 3 and 19, Ohno teaches the cation is made from onium ([0030]) and teaches sulfonium cations having phenyl groups, i.e. resonance-stabilizing moieties, including those shown below ([0040]). Thus, the cation of the cation initiator comprises a resonance-stabilizing moiety that is different than the resonance-stabilizing moiety of the counteranion.

    PNG
    media_image3.png
    232
    530
    media_image3.png
    Greyscale

With respect to claims 5-6 and 20-21, Ohno teaches the cation polymerizable compound comprises epoxy compounds ([0011]), such as 2-ethylhexyl glycidyl ether ([0014]), i.e. the cation polymerizable compound comprises an organic compound comprising an epoxy group. As evidenced by PubChem, 2-ethylhexyl glycidyl ether has the structure shown below. As can be seen in the structure, there is an epoxy group at a terminal end, and the molecule is a substituted glycidyl ether, i.e. the cation polymerizable compound comprises a substituted glycidyl ether group.

    PNG
    media_image4.png
    272
    234
    media_image4.png
    Greyscale

With respect to claim 7, Niimi discloses the conductive layer has a surface resistivity, i.e. sheet resistance, of not more than 1012 Ω/sq, preferably not more than 108 Ω/sq (Col. 4, lines 49-52), which overlaps with the range presently claimed. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the sheet resistance, including over values presently claimed, in order to provide good antistatic effect (Niimi, Col. 4, lines 49-54).
With respect to claim 9, Niimi discloses the thickness of the conductive layer is 0.5-5 µm (Col. 4, lines 39-40) while the thickness of the hard coat layer, i.e. protective layer, is 1-50 µm (Col. 2, lines 65-67). Thus, the conductive layer is thinner than the protective layer when the protective layer is 5.01-50 µm and the conductive layer is 0.5-5 µm.
With respect to claims 14-16, Niimi discloses the article is a transparent film used in displays, i.e. windows, for word processors, computers, and televisions (Col. 1, lines 7-17); the word processors, computers, and televisions correspond to the electronic device presently claimed.
With respect to claim 23, as set forth above in the rejection for claims 1, 12-13, and 17, Niimi in view of Ohno, Bae, and Youki discloses an article having a sheet resistance of 1 × 1011 Ω/sq or less which effectively prevents the adhesion of dust and ensures good visibility (Youki, [0104-0105]). This sheet resistance overlaps the presently claimed sheet resistance range of 2 × 1010 Ω/sq or less. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sheet resistance of the article of Niimi in view of Ohno, Bae, and Youki to have a sheet resistance of 2 × 1010 Ω/sq or less as presently claimed in order to provide an article which effectively prevents the adhesion of dust and ensures good visibility (Youki, [0104-0105]).

Response to Arguments
Due to the cancellation of claim 22, the 35 U.S.C. 112(a) rejection of claim 22 is withdrawn.
Due to the cancellation of claims 2, 8, 10-11, 18, and 22, the 35 U.S.C. 103 rejections of claims 2, 8, 10-11, 18, and 22 are withdrawn.

Applicant's arguments filed 02 June 2022 have been fully considered but they are not persuasive.
Regarding the rejections over Niimi in view of Ohno, Bae, and the evidence provided by PubChem and Gelest, Applicant argues that while Ohno discloses a cation-polymerizable composition, Ohno does not provide any reason or motivation to use a resonance-stabilized counteranion with a conductive layer to provide a stacked structure with an improved static electricity effect. Applicant points to the Examples and Comparative Examples of the specification for support, as Comparative Examples 2-7 use a non-resonance stabilized counteranion such as P                        
                            
                                
                                    F
                                
                                
                                    6
                                
                                
                                    -
                                
                            
                        
                     or Sb                        
                            
                                
                                    F
                                
                                
                                    6
                                
                                
                                    -
                                
                            
                        
                    . The examiner respectfully disagrees.
In response to Applicant’s argument that Ohno does not provide any reason or motivation to use a resonance-stabilized counteranion with a conductive layer to provide a stacked structure with an improved static electricity effect, this is not found persuasive. While Ohno may disclose the use of other anions, the fact remains that Ohno discloses the anion is a halide complex having the general structure [LXb]r- ([0032]), where L is a metal that is the central atom of the halide complex and is B, and X is the halide ([0033]) and includes tetrakis(pentafluorophenyl)borate ([0034]); as evidenced by Gelest, tetrakis(pentafluorophenyl)borate has B attached to four C6 aryl groups substituted with at least one halogen, and thus corresponds to the claimed resonance-stabilized counteranion of the cation initiator where M is B, Ar is a C6 aryl group substituted with at  least one halogen, and n is 4. Further, “obviousness under 103 is not negated because the motivation to arrive at the claimed invention as disclosed by the prior art does not agree with appellant’s motivation”, In re Dillon, 16 USPQ2d 1897 (Fed. Cir. 1990), In re Tomlinson, 150 USPQ 623 (CCPA 1966). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a resonance-stabilized counteranion taught by Ohno in order to provide a protective layer having high water resistance (Ohno, [0005] and [0059]).
In response to Applicant’s reliance on the Examples and Comparative Examples to establish unexpected results, the data is not persuasive because it is not commensurate in scope with the present claims for the following reasons.
Firstly, the Examples refer to a specific conductive layer made from specific components in specific amounts (see instant specification, page 27, lines 3-19, Preparation Examples 1 and 2), whereas the present claims broadly require a conductive layer made from PEDOT:PSS in any amount, any conductive oxide in any amount, or a combination thereof.
Secondly, the Examples refer to a specific protective layer made of specific components in specific amounts and having a specific cation initiator having a specific structure in specific amounts (see instant specification, page 27, line 20-page 28, line 9, Preparation Example 3), whereas the present claims broadly require a protective layer being a cured product of a cation polymerizable compound and a cation initiator, wherein the cation polymerizable compound comprises an organosiloxane including an epoxy group at a terminal end, and wherein the cation initiator comprises any cation and any resonance stabilized counteranion having the structure M-(Ar)n, where M is B, Ar is a C6-C20 aryl group substituted with at least one halogen (which may be any halogen), and n is 4.
Thirdly, the Examples refer to the layers having specific thicknesses (see instant specification, page 30, lines 3-18), whereas the present claims allow for layers having any thickness.
Fourthly, the Examples refer to specific stacked structures having a conductive layer sheet resistance of 2 × 109 Ω/sq and 4 × 1010 Ω/sq, (see instant specification, page 33, Table 1, and page 36, Table 2), whereas the present claims place no limitation on the sheet resistance of the conductive layer.
Fifthly, the Examples refer to the stacked structure having optical properties of 90% transmittance at 550 nm and a haze of 0.6, 0.7, 0.4, and 0.5 (see instant specification, page 33, Table 1, and page 36, Table 2), whereas the present claims are silent with respect to these limitations.
Further, it is unclear what is meant by Comparative Example 2’s recitation of “A stacked structure is made according to the same method as Example 1 except that the composition for a conductive layer according to Comparative Preparation Example 1 is used instead of the composition for a conductive layer according to Preparation Example 3” because Preparation Example 3 is drawn to a composition for a protective layer, not a conductive layer.
Additionally, it is unclear what is meant by Comparative Example 3’s recitation of “A stacked structure is made according to the same method as Example 1 except that the composition for a conductive layer according to Comparative Preparation Example 2 is used instead of the composition for a conductive layer according to Preparation Example 3” because Preparation Example 3 is drawn to a composition for a protective layer, not a conductive layer.
Furthermore, it is unclear what is meant by Comparative Example 4’s recitation of “A stacked structure is made according to the same method as Example 1 except that the composition for a conductive layer according to Comparative Preparation Example 3 is used instead of the composition for a conductive layer according to Preparation Example 3” because Preparation Example 3 is drawn to a composition for a protective layer, not a conductive layer.
Similarly, it is unclear what is meant by Comparative Example 5’s recitation of “A stacked structure is made according to the same method as Example 2 except that the composition for a conductive layer according to Comparative Preparation Example 1 is used instead of the composition for a conductive layer according to Preparation Example 3” because Preparation Example 3 is drawn to a composition for a protective layer, not a conductive layer. Similarly, Comparative Preparation Example 1 is drawn to a composition for a protective layer, not a conductive layer. Does this mean the protective layer made form Preparation Example 3 is replaced with that of Comparative Preparation Example 1? Or is the conductive layer made form Preparation Example 2 replaced with a protective layer made form Comparative Preparation Example 1?
In addition, it is unclear what is meant by Comparative Example 6’s recitation of “A stacked structure is made according to the same method as Example 2 except that the composition for a conductive layer according to Comparative Preparation Example 2 is used instead of the composition for a conductive layer according to Preparation Example 3” because Preparation Example 3 is drawn to a composition for a protective layer, not a conductive layer. Similarly, Comparative Preparation Example 2 is drawn to a composition for a protective layer, not a conductive layer. Does this mean the protective layer made from Preparation Example 3 is replaced with that of Comparative Preparation Example 2? Or is the conductive layer made from Preparation Example 2 replaced with a protective layer made from Comparative Preparation Example 2?
Likewise, it is unclear what is meant by Comparative Example 7’s recitation of “A stacked structure is made according to the same method as Example 2 except that the composition for a conductive layer according to Comparative Preparation Example 3 is used instead of the composition for a conductive layer according to Preparation Example 3” because Preparation Example 3 is drawn to a composition for a protective layer, not a conductive layer; similarly, Comparative Preparation Example 3 is drawn to a composition for a protective layer, not a conductive layer. Does this mean the protective layer made from Preparation Example 3 is replaced with that of Comparative Preparation Example 3? Or is the conductive layer made from Preparation Example 2 replaced with a protective layer made form Comparative Preparation Example 3?
As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Applicants have not provided data to show that the unexpected results do in fact occur over the entire claimed ranges.
Further, it is not clear if the data establishes unexpected or surprising results given that one of ordinary skill in the art would expect the Comparative Example, which does not comprise any conductive layer, to have a higher sheet resistance than the Inventive Examples, which do comprise a conductive layer.


Regarding the use of Youki as a reference, Applicant argues Youki requires the use of a triacetyl cellulose substrate in addition to the hard coat layer in order to achieve a surface resistivity of 1 × 1011 Ω/sq, and that one of ordinary skill in the art would have no reasonable expectation of success in combining the teachings of Youki with those of Niimi in view of Ohno and Bae. The examiner respectfully disagrees.
In response to Applicant’s argument, the examiner is not suggesting substituting the materials of Youki as the materials for Niimi in view of Ohno and Bae, but rather that it would have been obvious to one of ordinary skill in the art to set the value of the sheet resistance of Niimi in view of Ohno and Bae to be less than 1 × 1011 Ω/sq as taught by Youki in order to prevent the adhesion of dust
Further, Youki is only used as a teaching reference in order to teach that it is known that a surface resistance of less than 1 × 1011 Ω/sq prevents the adhesion of dust. It is noted that the “test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference… Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art”, In re Keller, 642 F.2d 413, 208 USPQ 871, 881 (CCPA 1981) and that “combining the teachings of references does not involve an ability to combine their specific structures”, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450. The examiner can normally be reached Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A RICE/Examiner, Art Unit 1787    

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787